BETTS, District Judge.
The court will not, on this motion, enter into a consideration of the sufficiency of the plea in point of substance, or inquire whether it is founded upon the rightful decree of the circuit court in Louisiana. It may,' possibly, become necessary for this court to determine, when the proofs -are presented, which decree of that court is the valid one governing the case, should two be certified from it which are in conflict in particulars affecting the merits. The privilege accorded to the defendants to plead over, was subject to no restrictions, and they are entitled under it to interpose any plea which would have been good if put in independently of that leave. The defendants plead at their peril, and their plea, being regular in form, cannot be displaced by motion. The plaintiffs must demur to it or take issue on the facts it sets up.
Motion denied.